--------------------------------------------------------------------------------

Exhibit 10.1
 
GEOEYE, INC.


2010 OMNIBUS INCENTIVE PLAN


PERFORMANCE SHARE AGREEMENT


______ GRANT NOTICE


Unless otherwise defined herein, the terms defined in the 2010 Omnibus Incentive
Plan of GeoEye, Inc., as amended from time to time (“Plan”), shall have the same
defined meanings in this Performance Share Agreement, which includes the terms
in this Grant Notice (“Grant Notice”) and Appendix A attached hereto
(collectively, the “Agreement”).
 
You have been granted Performance Shares (“Performance Shares”), subject to the
terms and conditions of the Plan and this Agreement.
 
Participant:
 
   
Grant Date:
     
Target Number of Performance Shares:
     
Type of Shares Issuable:
Common Stock
   
Vesting Schedule:
The Performance Shares will vest in accordance with the vesting schedule set
forth in Appendix A.



Your signature below indicates your agreement and understanding that the
Performance Shares are subject to all of the terms and conditions contained in
this Agreement, including the Grant Notice and Appendix A, and the
Plan.  ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THE PERFORMANCE SHARES.
 
GEOEYE, INC.:
 
PARTICIPANT:
         
By:
   
By:
   
Print Name:
   
Print Name:
 
 
Title:
   
Address:
   
Address:
                     



*  *  *  *  *
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
TO THE PERFORMANCE SHARE AGREEMENT
 
Pursuant to this Agreement and the Plan, the Company has awarded to the
Participant the number of Performance Shares set forth in the Grant Notice.
 
ARTICLE I.
 
ARTICLE II.GENERAL
 
1.1           Definitions.  All capitalized terms used in this Agreement without
definition shall have the meanings ascribed in the Plan.
 
1.2           Incorporation of Terms.  The Performance Shares and the Shares
issued to the Participant upon vesting are subject to the terms and conditions
of the Plan which is incorporated herein by reference.  In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control.
 
ARTICLE III.
 
ARTICLE IV.AWARD OF PERFORMANCE SHARES
 
2.1           Award of Performance Shares.  As set forth in the Grant Notice,
the Company has granted the Participant Performance Shares.  Each Performance
Share represents the right to receive one Share.  However, unless and until the
Performance Shares have vested, the Participant will have no right to delivery
of any Shares subject thereto.  Prior to the actual delivery of any Shares, such
Performance Shares will represent an unsecured obligation of the Company,
payable only from the general assets of the Company.
 
2.2           Vesting of Performance Shares.
 
(a)           Subject to the Participant remaining an Employee through
______________  (“Vesting Date”), and subject to the terms of this Agreement,
the Performance Shares shall vest as of the Vesting Date in an amount equal to
(i) the target number of Performance Shares as set forth in the Grant Notice
(“Target Performance Shares”), multiplied by (ii) the Applicable Vesting
Percentage.  For purposes of this Agreement:
 
(i)           “Applicable Vesting Percentage” shall mean a percentage between
20% and 200% determined based on Adjusted EBITDA per fully diluted share being
between 60% and 150% of Target Adjusted EBITDA per fully diluted share, such
that the Applicable Vesting Percentage shall be 20% if Adjusted EBITDA per fully
diluted share is equal to 60% of Target Adjusted EBITDA per fully diluted share
(the “Threshold”), and the Applicable Vesting Percentage shall increase by 2%
for each full percentage point by which Adjusted EBITDA per fully diluted share
exceeds the Threshold, up to a maximum of 200% if Adjusted EBITDA per fully
diluted share is equal to or greater than 150% of Target Adjusted EBITDA per
fully diluted share.  Failure of Adjusted EBITDA per fully diluted share to be
at least equal to the Threshold will result in the Applicable Vesting Percentage
being 0%, and in no event shall the Applicable Vesting Percentage exceed 200%.
 
 
A-1

--------------------------------------------------------------------------------

 
 
(ii)           “Adjusted EBITDA” shall mean, for any given Fiscal Year, the
non-GAAP financial measure that represents the Company’s consolidated net income
(loss) before net interest income or expense, provision for income taxes,
depreciation and amortization, non-cash stock-based compensation expense and
other items.  Such measure is forth in the Company’s Annual Report on Form 10-K
for such Fiscal Year.
 
(iii)           “Adjusted EBITDA per fully diluted share” shall mean the sum of
(A) the financial quotient obtained by dividing Adjusted EBITDA for Fiscal Year
____ by the Fully Diluted Shares for Fiscal Year ____ plus (B) the financial
quotient obtained by dividing Adjusted EBITDA for Fiscal Year ____ by the Fully
Diluted Shares for Fiscal Year _____.
 
(iv)           “Fiscal Year” shall mean the fiscal year of the Company, as in
effect from time to time.
 
(v)           “Fully Diluted Shares” shall mean, for any given Fiscal Year, the
weighted average number of Shares outstanding and dilutive securities used to
compute diluted earnings per share for such Fiscal Year as set forth in the
Company’s Annual Report on Form 10-K for such Fiscal Year.
 
(vi)           “Target Adjusted EBITDA per fully diluted share” shall mean
$____.
 
(b)           Committee Determination of Applicable Vesting Percentage.  The
Committee shall make the determination as to the Applicable Vesting Percentage
and shall determine the extent, if any, to which the Performance Shares become
vested.
 
(c)           Change of Control Vesting.  Notwithstanding anything to the
contrary set forth in this Agreement, the Performance Shares shall become fully
vested in the event of a Change of Control in connection with which the
successor corporation does not assume the Performance Share or substitute an
equivalent right for the Performance Share.  Should the successor corporation in
a Change in Control assume the Performance Share or substitute an equivalent
right therefore, then no such acceleration shall apply; provided, however, that
such assumed Performance Share or substitute right may become vested and
exercisable pursuant to the foregoing vesting schedule or the terms of the
GeoEye, Inc. Key Employee Change in Control Severance Plan (“CIC Plan”), to the
extent applicable.
 
(d)           No Vesting of Performance Shares.  In the event the Participant
incurs a Termination of Employment, except as set forth in the CIC Plan, as
applicable, the Participant’s right to vest in the Performance Shares and to
receive the Shares related thereto will terminate effective as of the date of
such Termination of Employment and the Participant will have no further rights
to such Performance Shares or the related Shares.  For purposes of this
Agreement, “Termination of Employment” shall mean the time when the engagement
of the Participant as an Employee is terminated for any reason, with or without
cause, including, but not by way of limitation, by resignation, discharge, death
or retirement.  The Committee, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of whether a Termination
of Employment resulted from discharge for cause, and all questions of whether a
particular leave of absence constitutes a Termination of Employment.
 
 
A-2

--------------------------------------------------------------------------------

 
 
2.3           Issuance of Shares.
 
(a)           No Shares shall be issued to the Participant prior to the date on
which the Performance Shares vest.  After any Performance Shares vest and
subject to the terms of this Agreement, the Company shall promptly (but in no
event later than March 15th of the calendar year following the calendar year in
which such Performance Shares vest) cause Shares to be issued (either in
book-entry form or otherwise) to the Participant with respect to such vested
Performance Shares, subject to the terms of the CIC Plan, if
applicable.  Notwithstanding the foregoing, the Company may delay issuance of
Shares in settlement of Performance Shares if it reasonably determines that such
issuance will violate Federal securities laws or any other Applicable Law,
provided that such issuance shall be made at the earliest date at which the
Company reasonably determines that the making of such distribution or payment
will not cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii), and provided further that no payment or distribution shall
be delayed under this Section 2.3(a) if such delay will result in a violation of
Section 409A of the Code.  No fractional Shares shall be issued under this
Agreement.
 
(b)           To the maximum extent permitted by applicable law, Shares with
respect to vested Performance Shares shall be issued to the Participant in
reliance upon Treas. Reg. Section 1.409A-1(b)(4) (Short-Term Deferrals), or, if
applicable, Treas. Reg. Section 1.409A-1(b)(9) (Separation Pay Plans).  However,
to the extent any Performance Shares are treated as non-qualified deferred
compensation subject to Section 409A of  the Internal Revenue Code of 1986, as
amended (“Code”), then if the Participant is deemed at the time of his or her
Separation from Service (as defined below) to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent that a
delay in the issuance of any Shares under this Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
Shares shall not be issued to the Participant prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Participant’s
Separation from Service or (ii) the date of the Participant’s death.  Upon the
earlier of such dates, all Shares that previously would have been issued to the
Participant shall be issued to the Participant.  The determination of whether
the Participant is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of his or her Separation from
Service shall be made by the Committee in accordance with the terms of Section
409A of the Code and applicable guidance thereunder (including without
limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto).  For purposes of this Agreement, a Separation from Service shall mean
the Participant’s “separation from service” with the Company as such term is
defined in Treasury Regulation Section 1.409A-1(h) and any successor provision
thereto.
 
2.4           Tax Withholding; Conditions to Issuance of
Certificates.  Notwithstanding any other provision of this Agreement (including
without limitation Section 2.3):
 
(a)           The Participant is ultimately liable and responsible for all taxes
owed in connection with the Performance Shares, regardless of any action the
Company or any of its Subsidiaries takes with respect to any tax withholding
obligations that arise in connection with the Performance Shares.  Neither the
Company nor any of its Subsidiaries makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the awarding
or vesting of the Performance Shares or the subsequent sale of Shares.  The
Company and its Subsidiaries do not commit and are under no obligation to
structure the Performance Shares to reduce or eliminate the Participant’s tax
liability.
 
(b)           Prior to any tax withholding becoming due, the Participant must
make arrangements satisfactory to the Committee to satisfy such withholding and
must satisfy such tax withholdings when due.  To the extent permitted by the
Committee, the Company (or the employing Subsidiary), in its discretion, may
withhold a portion of the Shares issuable from the Performance Shares that have
an aggregate Fair Market Value sufficient to pay the minimum federal, state and
local income, employment and any other applicable taxes required to be withheld
by the Company or the employing Subsidiary with respect to the Performance
Shares and the Shares issued therefrom.  Notwithstanding any contrary provision
of this Agreement, no Shares will be issued unless and until satisfactory
arrangements (as determined by the Committee) will have been made by the
Participant with respect to the payment of any income and other taxes which the
Company determines must be withheld or collected with respect to such
Performance Shares and the Shares issued therefrom.  In addition and to the
maximum extent permitted by law, the Company (or the employing Subsidiary) shall
have the right to retain without notice from salary or other amounts payable to
the Participant, cash having a value sufficient to satisfy any tax withholding
obligations arising with respect to the Performance Shares and the Shares issued
therefrom.
 
 
A-3

--------------------------------------------------------------------------------

 
 
(c)           The Company shall not be required to issue or deliver any
certificate or certificates for any Shares prior to the fulfillment of all of
the following conditions:  (i) the admission of the Shares to listing on all
stock exchanges on which such Shares are then listed, (ii) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Committee shall, in its sole and
absolute discretion, deem necessary and advisable, (iii) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Committee shall, in its absolute discretion, determine to be necessary or
advisable and (iv) the lapse of any such reasonable period of time following the
date the restrictions lapse or are removed as the Committee may from time to
time establish for reasons of administrative convenience.
 
2.5           Rights as Stockholder.  Neither the Participant nor any person
claiming under or through the Participant will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares (which may be
in book entry form) will have been issued and recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Participant
(including through electronic delivery to a brokerage account).  Except as
otherwise provided herein, after such issuance, recordation and delivery, the
Participant will have all the rights of a stockholder of the Company with
respect to the receipt of dividends and distributions on such Shares.
 
ARTICLE V.
 
OTHER PROVISIONS
 
3.1           Administration.  The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
therewith and to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon the Participant, the Company and all other interested
persons.  No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
 
3.2           Performance Shares Not Transferable.  The Performance Shares may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Shares underlying
the Performance Shares have been issued, and all restrictions, if any,
applicable to such Shares have lapsed.  No Performance Shares or any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of the Participant or his successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
 
 
A-4

--------------------------------------------------------------------------------

 
 
3.3           Adjustments.  The Participant acknowledges that the Performance
Shares and the Shares subject to the Performance Shares are subject to
modification and termination in certain events as provided in this Agreement and
Section 12 of the Plan.
 
3.4           Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice.  By a notice given pursuant to this Section 3.4, either party
may hereafter designate a different address for notices to be given to that
party.  Any notice shall be deemed duly given when sent to the Participant via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.
 
3.5           Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
 
3.6           Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
3.7           Conformity to Securities Laws.  The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act of 1933, as amended, and the Securities and
Exchange Act of 1934 (“Exchange Act”), as amended, and any and all regulations
and rules promulgated thereunder by the Securities and Exchange
Commission.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Performance Shares are granted, only in such a manner as
to conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.
 
3.8           Amendment, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board, provided, that, except as may otherwise be provided by
the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the Performance Shares in any material way
without the prior written consent of the Participant.
 
3.9           Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon the Participant and his heirs, executors, administrators, successors and
assigns.
 
3.10         Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Performance Shares and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
 
 
A-5

--------------------------------------------------------------------------------

 
 
3.11         Not a Contract of Employment.  Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Subsidiaries.
 
3.12         Entire Agreement.  This Agreement, subject to the terms and
conditions of the Plan and the CIC Plan, as applicable, represents the entire
agreement between the parties with respect to the Performance Shares.
 
3.13         Section 409A.  Notwithstanding any other provision of the Plan,
this Agreement or the Grant Notice, the Plan, to the extent subject to Section
409A of the Code, this Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).   The Committee may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate to
comply with the requirements of Section 409A.
 
3.14         Agreement Severable.  In the event that any provision of this
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Agreement.
 
*  *  *  *  *
 
 
A-6

--------------------------------------------------------------------------------